Citation Nr: 0422197	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  96-27 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1963 to 
July 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a back 
disability.  The veteran subsequently perfected this appeal.

In March 1996, the veteran requested a personal hearing.  The 
hearing was scheduled and subsequently postponed.  In June 
2004, the veteran withdrew his request for a hearing.

In June 2003, the RO denied service connection for 
hypertension, a heart condition, and for emotional 
instability reaction/schizoid personality (claimed as 
depression).  In March 2004, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a stomach disability.  In April 
2004, the RO denied the veteran's claim for nonservice-
connected pension.  The veteran has not perfected appeals 
with regard to these issues and consequently, they are not 
before the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 1972, the RO denied service connection for a back 
disability, essentially finding that the veteran's back 
disability existed prior to service and was in no way related 
to his complaints of back pain during service.  Prior to the 
decision currently on appeal, the RO most recently denied the 
veteran's claim to reopen in December 1994.  The veteran was 
notified of this decision by letter dated in January 1995.  
The veteran did not appeal this decision and it is final.  
See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1994) (currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003)).

The veteran contends that his back condition was aggravated 
while he was on active duty and therefore, he should be 
service-connected for his current back disability.  In order 
to reopen his claim, however, the veteran must submit new and 
material evidence.  

For claims to reopen received prior to August 29, 2001, "new 
and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992).

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  Pursuant to 38 C.F.R. § 3.159(c)(1)  - (4) 
(2003), such assistance includes (1) obtaining records not in 
the custody of a Federal department or agency; (2) obtaining 
records in the custody of a Federal department or agency; (3) 
obtaining records in compensation claims; and (4) providing 
medical examinations or obtaining medical opinions.  VA will 
give the assistance described in paragraphs (c)(1), (c)(2), 
and (c)(3) to an individual attempting to reopen a finally 
decided claim.  On review of the claims folder, the Board 
finds that further development is necessary.

In December 1996, the RO requested the veteran's medical 
records from the VA medical center (VAMC) Bronx for the 
period from 1972 to 1983.  A routing and transmittal slip, 
also dated in December 1996, indicates that the records 
requested for this period were not available.  Subsequent 
correspondence from the Bronx VAMC dated in April 1998 
indicates that microfilm suggests records for this time frame 
(1972-1983) do exist and that the matter was being 
investigated further.  

The Board notes that the claims folder contains a VA hospital 
summary received in November 1972 for the period from August 
21, 1972 to September 1, 1972.  It does not appear, however, 
that any outpatient records for the period from 1972 to 1983 
were ever received.  Based on the correspondence from VAMC 
Bronx, it is unclear whether or not additional records are 
available.  Therefore, the RO should make further attempts to 
obtain relevant VA medical records for the period from 1972 
to 1983.  

A form from the State of New York Workers' Compensation Board 
dated in June 1988 indicates that the veteran injured his low 
back while working.  This form also references a prior lumbar 
injury in 1980.  A Social Security Administration 
Reconsideration Disability Report indicates that the veteran 
filed a claim for Supplemental Security Income (SSI) 
disability benefits in December 1992.  The claim appears to 
be based on the veteran's back disability.  A September 2002 
pension eligibility verification report submitted by the 
veteran indicates that he is currently in receipt of SSI 
benefits.  Complete records pertaining to the veteran's 
workers' compensation claim for a back injury and records 
pertaining to his receipt of benefits from the Social 
Security Administration are not contained in the claims 
folder.  These records may contain information that is 
pertinent to the veteran's claim to reopen and pursuant to 
the duty to assist, should be requested.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, this case is REMANDED as follows:

1.  The RO should make additional 
attempts to obtain the veteran's medical 
records regarding treatment for his back 
disability from the VAMC Bronx for the 
period from 1972 to 1983.  If the records 
no longer exist or are unavailable, 
documentation to that effect should be 
included in the claims folder.  

2.  The RO should contact the veteran and 
request that he provide records 
associated with his 1988 claim for 
Workers' Compensation Benefits, or that 
he provide an authorization for the 
release of these records.  Upon receipt 
of the appropriate authorization, the RO 
should request all records associated 
with the veteran's claim for Workers' 
Compensation benefits.  

3.  The RO should request the following 
records concerning the veteran from the 
Social Security Administration: all 
medical records upon which an award of 
disability benefits was based.  

4.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of whether 
new and material evidence has been 
submitted to reopen a claim of 
entitlement to service connection for a 
back disability.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




